Citation Nr: 1028186	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  10-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left ear 
injury, to include left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1952 to May 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2008, November 2008, and July 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The RO denied the claim 
on the basis that new and material evidence had not been 
submitted in March and November 2008.  Thereafter, in July 2009 
the RO denied the claim on the merits.

The Board notes that an August 2007 Board decision denied the 
Veteran's claim for service connection for residuals of a left 
ear injury including left ear hearing loss; however, additional 
service treatment records were received in January 2009.  Thus, 
in July 2009, the RO properly considered the Veteran's claim on a 
de novo basis.  See 38 C.F.R. § 3.156(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for residuals of a left ear 
injury.  He has reported having left ear pain, infections, and 
hearing loss since his in-service left ear injury.  

Service treatment records indicate that, in September 1952, the 
Veteran had a ruptured left ear drum.  In March and April 1954, 
he was noted to have a left ear ache, with marked tenderness, a 
retracted tympanic membrane, and inflammation.  



In April 1954, the Veteran was referred for an ear, nose, and 
throat (ENT) evaluation and described as "quite deaf", although 
the record does not include audiological test results.  

Post service, B.W., M.D., repeatedly treated the Veteran from 
1965 to 1999 for left ear infections, according to her August 
2004 signed statement.  This physician noted that the Veteran 
reported incurring a left ear injury in service in 1953 and was 
treated by a corpsman while aboard ship.

A March 2004 signed report from K.K., M.D., indicates that the 
Veteran had a left tympanic membrane anterior perforation in July 
2003.  Diagnoses included otalgia of the left ear and chronic 
pain.

Results of a February 2009 VA audiology examination indicate that 
the Veteran had left ear hearing loss consistent with VA 
criteria.  38 C.F.R. § 3.385 (2009).  However, in a later-dated 
February 2009 opinion, the VA audiologist said that, without 
audiological results to support his claim, there was no 
information to render an opinion as to whether the Veteran's 
current hearing loss was related to the left ruptured eardrum in 
service without resorting to speculation.

In an April 2009 VA examination report, a physician's assistant 
diagnosed a ruptured left ear drum that was resolved, and left 
Eustachian tube dysfunction and postauricular neuropathy.  

In support of his claim, the Veteran submitted a February 17, 
2010 signed statement from Dr. R.H. who said that he treated the 
Veteran for acute otitis media, and noted his history of a 
ruptured left tympanic membrane in service.  The Veteran said he 
had very limited hearing and chronic left ear pain since the 
accident in 1952.  He was repeatedly seen for complaints of left 
ear pain.  Dr. R.H. opined that the Veteran had a chronic 
ruptured left tympanic membrane with hearing loss that occurred 
in 1952 and suffered on a daily basis.




Then, in June 2010, the Veteran submitted additional relevant 
evidence in the form of private medical records regarding his 
left ear treatment in May 2010.  According to these records, the 
Veteran gave a history of left ear perforation in service and had 
a lot of pain.  He said it used to drain.  The diagnoses included 
left external otitis and a need to rule out mastoiditis.  A May 
2010 report of a computed tomography of the Veteran's temporal 
bone included an impression of probable remote left sided 
mastoiditis with sclerosis of the bone and relatively little air 
cell development.  The Veteran did not waive initial RO review of 
this new evidence.  See 38 C.F.R. § 20.1304(c) (2009).

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination by an appropriate medical specialist to 
determine the residuals, if any, of his in-service left ear 
injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination, performed by a medical 
professional who has not previously examined 
him (preferably an ENT physician, if 
available).  The claims folders and a copy of 
this remand are to be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.

The examiner should identify all left ear 
disorders found to be present, if any (i.e., 
hearing loss, tinnitus, perforated tympanic 
membrane, Eustachian tube dysfunction, 
mastoiditis, otitis media, postauricular 
neuropathy, etc.).




The examiner should express an opinion as to 
whether it at least as likely as not (to at 
least a 50 percent degree of probability) 
that any current left ear disorder(s) had its 
clinical onset during active service or is 
related to any in-service disease, event, or 
injury to include acoustic trauma, the 
ruptured left ear drum, and earaches.  

In addressing this question, the examiner 
should acknowledge the Veteran's complaints 
of continuing left ear symptomatology since 
service.

A complete rationale should be provided for 
all opinions rendered.

2.  After completion of the above, review the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion requested, 
the report must be returned for corrective 
action.

3.  Finally, the Veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

